DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/283,579, filed on 05/21/2014.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
4.	The issuing of the CNOA is in regards to the Printer Query/RUSH to address the filing of the IDS dated 10/13/2021. The IDS has been searched and considered with no change in scope found. 

5.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“while executing the application, display, via the at least one display, an executable object for executing a function that provides a real-time location of the first electronic device within a user interface (UI) of the application; 
receive, via the at least one display, a user input on the executable object; 
based on receiving the user input on the executable object, display, via the at least one display, a screen for setting a time at which the execution of the function expires, within the UI, wherein the screen includes at least one executable object for setting the time; 
receive, via the at least one display, a user input on the at least one executable object; 
based on receiving the user input on the at least one executable object, transmit, via the at least one communication circuitry to a second electronic device, 
a text message for establishing a communication link for transmitting information regarding a location of the first electronic device as the execution of the function, 
wherein the text message is displayed by another application of the second electronic device, wherein the another application is distinct from the application, 
transmit the information to the second electronic device via the communication link in response to identifying that the communication link is established, 
wherein the location of the first electronic device is obtained via the at least one communication circuitry in the first electronic device, wherein the transmitted information is usable in the second electronic device for displaying a relative positional relationship between the first electronic device and the second electronic device while displaying an electronic map within a user interface (UI) of the application executed in the second electronic device, and wherein the displayed relative positional relationship is superimposed on the electronic map that is displayed within the UI of the application executed in the second electronic device; 
while transmitting the information, display at least one visual object for ceasing the transmission of the information independently from whether the time is elapsed, within the UI of the application executed by the first electronic device, 
identify whether or not the time that is set to by the user input on the at least one executable object elapses with respect to the execution of the function; and 
based on identifying that the time elapses with respect to the execution of the function, cease to transmit, via the at least one communication circuitry to the second electronic device, the information regarding the location of the first electronic device and cease to display the at least one visual object, 
based on receiving a user input on the at least one visual object before the time is elapsed, cease to transmit the information to the second electronic device.”
Letz et al. (US 2014/0062790 A1) teaches an approach for providing location sharing via simulation is disclosed. A location sharing platform determines at least one location point associated with at least one device and at least one algorithm for determining at least one predicted route of the at least one device based, at least in part, on the at least one location point. The location sharing platform then causes, at least in part, a transmission of the at least one location point and the at least one algorithm to at least one other device for generating location tracking information.
Pai et al. (US 2012/0302258 A1) discloses systems, methods, and non-transitory computer-readable storage media for setting a reminder triggered by a target device. A requesting device sends a request to a server to set a reminder triggered by a target device. The request includes parameters, such as a location and a condition that define when the reminder is triggered. The server sends instruction to the target device to set the reminder based on the parameters. When the condition such as arrival is met by the target device in relation to the location the target device sends a message to the server that the reminder has been triggered. The target device can set a geo-fence to determine the position of the target device in relation to the location, and the requesting user can dictate the size of the geo-fence. The server sends a notification to the requesting device that the reminder has been triggered.
Omura (JP 2005-147858 A) presents an invention of route guidance to a user. 
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of the amended independent Claims, therefore the USC 103 Rejection is hereby withdrawn. 
The combination of Trussel-Fein-Song-Yamada Yukie do not teach the enumerated features of Independent Claims and the 35 U.S.C 103 Rejection is hereby withdrawn. 
Claim(s) 2-7, 9-13, 15-20 depend on Independent Claim 1, 8 & 14 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims that includes: 
1) an application 2) a display 3) various devices 4) a map 5) real-time location data 6) sharing location information between devices 7) setting time periods for expiration 8) text message establishing communication 9) transmit identification information 10) cease transmission of data 11) visual objects. 
Lastly, as evidenced by the prosecution history (see 06/27/2022 Applicant Arguments/Remarks, 03/29/2022 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-20 are deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

6. 	Claim(s) 1-20  is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443